Citation Nr: 0926454	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-26 953	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from December 1969 to December 
1971, with service in Vietnam from March to June 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for PTSD.

By decision of February 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, most persuasive medical evidence shows 
that the Veteran does not have a current valid diagnosis of 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A March 2003 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and of what was need to establish entitlement to service 
connection.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the 2003 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2003 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the March 
2003 document meeting the VCAA's notice requirements was 
furnished to the Veteran prior to the August 2003 rating 
action on appeal.  As indicated above, the Veteran has been 
notified of what was needed to substantiate his claim for 
service connection, and afforded opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with his appeal.    
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
notified of the effective date information in a March 2007 RO 
letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claim, to include obtaining all 
available service medical and personnel records, and 
pertinent post-service VA and private medical records through 
2009.  A copy of the March 2004 Social Security 
Administration (SSA) decision awarding the Veteran disability 
benefits, together with the medical records underlying that 
determination, have been associated with the claims folder 
and considered in adjudicating this claim.  The Veteran was 
afforded a comprehensive VA psychological examination in 
April 2009.  Significantly, the Veteran has not identified, 
nor does the record otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.      

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as a result of claimed 
traumatic experiences in Vietnam, including being shot at by 
enemy snipers and coming under enemy mortar fire. 

In this case, the service medical records are completely 
negative for findings or diagnoses of PTSD.  The Veteran was 
psychiatrically normal on January 1971 examination, as well 
as on December 1971 separation examination. 

Neither does the Veteran have a valid diagnosis of PTSD 
during the post-service years up to the present time.  
Numerous private medical records from 2000 to 2003, including 
outpatient records of A. C., D.O., and P. R., D.O., contain 
various assessments including anxiety, stress, and depression 
secondary to job stressors, and PTSD secondary to work 
situation.  Several 2003 VA outpatient records show various 
assessments including PTSD, depression, a past history of 
drug abuse, and binge drinking.  However, the Board finds 
that those notations do not indicate a valid diagnosis of 
PTSD conforming to 38 C.F.R. § 4.125 that was arrived at 
after review of the veteran's military and medical history, 
his service medical and personnel and post-service medical 
records, consideration of his claimed inservice stressors, 
and comprehensive psychiatric examination and psychometric 
testing of the Veteran.  Rather, they appear to be based on 
the veteran's own history of claimed PTSD problems.

On January 2003 psychological evaluation, C. W., Ph.D., noted 
the veteran's history of trauma related to work incidents as 
well as Vietnam, and that his depression seemed to have 
worsened following the loss of his job as a police officer 
last year.  After mental status examination, the diagnoses 
included PTSD; mild, recurrent major depressive disorder; 
alcohol dependence; and personality disorder, and the doctor 
opined that the veteran's mental conditions had likely 
worsened due to stress from his job loss, but she did not 
relate the diagnosis of PTSD to any incident of the veteran's 
military service.  

On May 2003 psychological evaluation, G. R., Ph.D., noted the 
veteran's history of his claimed Vietnam service stressors, 
as well as post-service stressors which often placed him in 
life-threatening situations in his job as a law enforcement 
officer.  After mental status examination, the diagnoses were 
chronic PTSD, recurrent major depression, and borderline 
tendencies, and the examiner opined that the PTSD was due to 
his service in Vietnam.     

Again, the Board finds that the January and May 2003 medical 
reports do not contain a valid diagnosis of PTSD conforming 
to 38 C.F.R. § 4.125 that was arrived at after review of the 
veteran's military and medical history, his service medical 
and personnel and post-service medical records, and 
comprehensive examination and psychometric testing of the 
Veteran.  Dr. C. W. did not attribute PTSD to any event of 
the veteran's military service, but rather appeared to link 
it to post-service job stress.  Dr. G. R. did not indicate 
what, if any, records he reviewed in reaching his 
conclusions; rather, the diagnosis and opinion appear to be 
based solely on the veteran's own report of his military 
history and self-described PTSD problems.  An appellant's own 
reported history of alleged inservice events does not 
constitute competent evidence that any alleged inservice 
event actually occurred.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The VA is not required to accept 
doctors' opinions that are based upon an appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).    

Although in March 2004 the Veteran was found disabled by the 
SSA from May 2002 due to disabilities including PTSD, the 
Board notes that that award was based on the abovementioned 
medical evidence that did not show a valid diagnosis of PTSD.

Thus, the Board concludes that the above notations of PTSD 
are not persuasive medical evidence of a valid diagnosis of 
that psychiatric disorder.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski,       1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993)  (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Rather, the Board finds that the competent, more persuasive 
medical evidence in this case, as indicated by the 
comprehensive April 2009 VA examination, definitively shows 
that the Veteran does not have a current valid diagnosis of 
PTSD.  In reaching this determination, the Board accords 
great probative value to the 2009 VA examination report, 
wherein a VA psychologist reviewed the claims folder and the 
entire evidence of record, including the veteran's military 
and psychosocial history, his post-service work history as a 
police officer during which he was exposed to numerous and 
repeated traumas, and post-service SSA and medical records 
including Drs. C. W.'s and G. R.'s 2003 psychological 
reports, and reached his conclusions after thorough mental 
status examination and psychometric testing of the Veteran.  

The 2009 VA examiner noted that the Veteran was unable to 
provide specific details of his claimed inservice Vietnam 
stressors, and commented that Dr. G. R. apparently failed to 
attempt to elicit the veteran's symptoms, performed a very 
cursory evaluation of the Veteran, and possibly coached him 
with respect to PTSD symptoms.  The veteran's passive-
aggressive behavior was apparent on current mental status 
examination and strongly supported on psychometric testing, 
which also indicated significant exaggeration of symptoms.  
While the Veteran appeared to meet certain criteria of PTSD 
including hypervigilance, paranoia, aggression, and                      
re-experiencing trauma through repeated nightmares, he did 
not manifest significant detachment, avoidance symptoms, or 
numbing of responsiveness, and the doctor opined that 
features of increased arousal were more related to the 
veteran's personality disorder, and not specifically 
reflective of PTSD.  He concluded that the veteran's primary 
condition was a personality disorder with passive-aggressive, 
narcissistic, and anti-social features, and opined that many 
of his reported symptoms such as hypervigilance, paranoia, 
difficulty getting along with others, interpersonal conflict, 
issues with hostility and aggression, "cultural 
insensitivity," and "failure to communicate" were most 
reflective of the personality disorder.  

The diagnoses were alcohol dependence in partial remission, 
and personality disorder with passive-aggressive, 
narcissistic, and anti-social features, which latter disorder 
the psychologist opined was responsible for the majority of 
the veteran's impairment and symptoms.  As the Veteran was 
unable to provide any substantive details on claimed 
stressors of his Vietnam experiences, the examiner could not 
connect his symptoms specifically with any military event.  
The doctor further opined that the Veteran did not meet the 
criteria for PTSD; at best, there were a few features of PTSD 
such as heightened anxiety, hypervigilance, and distressing 
dreams, but much of the symptomatology was best attributed to 
his personality disorder, and at least some symptomatology 
was attributable to his chronic alcohol dependence.  
Psychometric testing supported the conclusion of symptom 
exaggeration with a primary diagnosis of personality 
disorder.  		       

As the most persuasive, competent and probative medical 
evidence on the question of psychiatric diagnosis establishes 
that the Veteran does not meet the diagnostic criteria for 
PTSD, the Board finds that a critical element to establish 
service connection for such disorder is lacking, and that 
discussion of the remaining criteria of 38 C.F.R. § 3.304(f) 
is not necessary. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent, most 
persuasive evidence does not provide valid indicia of the 
disability for which service connection is sought (and hence, 
no evidence of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the most 
persuasive and competent medical evidence shows no current 
valid diagnosis of PTSD, the Board finds that service 
connection for that claimed disability is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the Veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria for PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the assertions of the Veteran 
in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


